Order, Supreme Court, Bronx County, entered on April 19, 1974, to the extent appealed from, unanimously reversed, on the law, without costs and without disbursements, the motion for summary judgment granted and the complaint dismissed. At best, plaintiffs claim is predicated on an oral employment agreement to endure as long as plaintiff lived or defendant existed. Special Term’s inference that the possibility of defendant’s dissolution within a year precludes application of the Statute of Frauds is not the law of this State. (Cohen v Bartgis Bros. Co., 264 App Div 260, affd 289 NY 846.) Concur—Murphy, J. P., Tilzer, Capozzoli, Lane and Nunez, JJ.